Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  130625                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130625
                                                                   COA: 256309
                                                                   St Clair CC: 03-003027-FC
  CHARLES ALLEN McCULLAR, JR.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 31, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2006                       _________________________________________
           t0619                                                              Clerk